Filed 1/14/16 P. v. Fowler CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B263743

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. PA075626)
         v.

CHICO M. FOWLER,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County. Monica
Bachner, Judge. Affirmed.


         Kenneth J. Sargoy, under appointment by the Court of Appeal, for Defendant and
Appellant.


         No appearance for Plaintiff and Respondent.


                                          _______________________
       Pursuant to a plea agreement, Chico M. Fowler pleaded no contest to one count of
attempted first degree residential burglary in August 2013. As a result of that agreement,
an allegation that someone was present at the time of the attempted burglary was stricken.
Fowler admitted two prior convictions for purposes of the Three Strikes law, but at the
prosecutor’s request, one of those strike allegations was dismissed. Fowler also admitted
that his two prior convictions were serious felonies. Fowler was sentenced to 15 years in
state prison as follows: (1) two years for the attempted burglary, doubled to four years
under Three Strikes; (2) 10 years for each of the five-year serious felony enhancements
(Pen. Code, § 667, subd. (a)); and (3) one year for having a prior felony conviction (Pen.
Code, § 667.5, subd. (b)).
       The abstract of judgment stated that Fowler had been convicted of second degree
burglary. In September 2014, the Department of Corrections sent a letter to the trial court
pointing out this discrepancy, noting that the correct prison term for second degree
burglary, when doubled under Three Strikes, was two years, not the four imposed by the
trial court. The letter also noted that second degree burglary was not a serious felony and
was therefore ineligible for the five-year serious felony enhancements. The Department
ended by asking the court to review its file and determine whether Fowler’s sentence was
correct.
       Effective November 5, 2014, Proposition 47 reduced certain crimes to
misdemeanors and created a mechanism whereby prisoners serving a felony sentence
could petition the trial court to reconsider and recall those sentences and then impose a
misdemeanor sentence instead. (Pen. Code, § 1170.18; People v. Awad (2015)
238 Cal. App. 4th 215, 220.) In March 2015, Fowler, representing himself, filed a petition
asking the trial court to recall his sentence, arguing that the serious felony enhancements
were improper because he had been convicted of only second degree burglary, which is
not a serious felony. (Pen. Code, § 1192.7, subd. (c)(1).) He also contended that one of
the serious felony enhancements was improper because the trial court struck the
conviction (apparently under Three Strikes), and that a certain restitution fine was
improper.


                                             2
       The trial court asked the prosecutor and Fowler’s previous defense counsel to
attend a hearing to determine whether Fowler had in fact pleaded no contest to first
degree residential burglary. At the March 20, 2015, hearing the trial court said it had
reviewed the reporter’s transcript from the entry of Fowler’s plea. That transcript is in
the record and, as the trial court noted, clearly states that Fowler was pleading no contest
to one count of first degree attempted burglary, minus the person being present
allegation. Both the prosecutor and defense counsel agreed with that assessment. The
trial court ordered that the abstract of judgment be amended to reflect that Fowler was
convicted of first degree residential burglary and then denied Fowler’s Proposition 47
petition because the sentence recall procedure was inapplicable to convictions for
attempted first degree residential burglary.
       Fowler filed a notice of appeal. On October 16, 2015, his appointed counsel filed
a brief pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende) in which no issues
were raised. The brief included a declaration from counsel that he had reviewed the
record and had advised Fowler that such a brief would be filed and that he could file a
supplemental brief if he chose to. That same day, this court sent Fowler a letter advising
him that a Wende brief had been filed and that he had 30 days to submit a brief raising
any issues he wanted us to consider. Fowler did not file a supplemental brief.
       We have examined the entire record and are satisfied that appellant’s attorney has
fully complied with his responsibilities and that no arguable issues exist. (Smith v.
Robbins (2000) 528 U.S. 259; Wende, supra, 25 Cal. 3d 436.)

                                      DISPOSITION

       The judgment is affirmed.



                                                   RUBIN, ACTING P. J.
WE CONCUR:


              FLIER, J.                                                       GRIMES, J.


                                               3